THE COURT.
Appellant has filed in this court what he designates as “Notice and Application for a Writ of Review and an Order for a Bill of Exceptions for Transcription and a Trial Record of Trial Proceedings on the Date of October 8th, 1947, in the Superior Court of the State of California, Department 44, County of Los Angeles, California. ’ ’
An analysis of the documents comprising this notice and application reveals that appellant is thereby seeking to secure an order directing the official reporter to “transcribe from his original notes taken by him on the date of October 8th, 1947, in connection with his application for a writ of error coram nobis,” which proceeding was the subject of review by this court in People v. Stinchcomb, 92 Cal.App.2d 741 [208 P.2d 396],
In the application now made to this court appellant asserts that he “was denied and deprived of a fair and impartial hearing on appeal of writ of error coram nobis by the conniving and arbitrary illegal judicial procedure employed by the Deputy District Attorney and the Phonographic Reporter, Mr. William H. Davis, to illegally and arbitrarily misleading the Court of Appeals, and the Honorable Justices presiding, thereof, and by trick and devise substituted testimony for the record to produce testimony favorable to the prosecution regarding waiver of trial by jury. ’ ’
The same claim was advanced by appellant in the case of People v. Stinchcomb, supra, and in ruling thereon this court said:
“The defendant asserts that the transcripts of the proceedings in all of the courts which have heard his matters have been rigged and falsified by the reporters and attorneys for the People. These transcripts were made by. official reporters, sworn to do their duty, and this court finds no evidence of any changing or falsification of the record.”
The defendant’s request to file his application in forma pauperis is granted, and for the foregoing reasons the application is denied.